FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10250

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00254-LDG

 v.                                              MEMORANDUM*

CESAR CRUZ-ROBLES, a.k.a. Jose
Perez-Martinez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Cesar Cruz-Robles appeals from the district court’s judgment and challenges

his guilty-plea conviction and 51-month sentence for being a deported alien found

unlawfully in the United States, in violation of 8 U.S.C. § 1326. Pursuant to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Cruz-Robles’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Cruz-Robles has filed a pro se supplemental brief, and the

government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    15-10250